Citation Nr: 1508882	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  11-02 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder evaluated as 50 percent disabling from May 26, 2009 and 70 percent disabling from May 29, 2013.  

2.  Entitlement to an increased evaluation for hearing loss currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for seizures as secondary to the service connected disability of PTSD.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law. 


WITNESS AT HEARING ON APPEAL

B.W., Veteran's sister 
ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to December 1970.  

This claim comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision denying service connection for seizures from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This claim was merged with a January 2010 increased rating claim for the Veteran's service connected bilateral hearing loss rated as 10 percent disabling.  These claims were merged with a December 2009 rating decision from the RO in Jackson, Mississippi, which granted an increase of the Veteran's service connected PTSD to 50 percent disabling.  

In a July 2013 rating decision, the RO increased the Veteran's evaluation for his service connected PTSD from 50 percent disabling to 70 percent disabling effective May 29, 2013.  Since this decision did not award the maximum evaluation from the date of the claim, the issue of entitlement to an evaluation in excess of 50 percent for the period of May 26, 2009 to May 28, 2013 and in excess of 70 percent for the period of May 29, 2013 to the present is still before the Board for adjudication.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and request an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  Therefore, the issue is as characterized on the title page.
In December 2014, the Veteran's custodian, his sister, testified during a Board video hearing was held before the undersigned Acting Veteran's Law Judge (AVLJ).  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms of gross impairment in thought process or communication; persistent delusions or hallucinations; inability to perform activities of daily living; disorientation to time or place.  

2.  There is sufficient evidence of record that the PTSD symptoms upon which the Veteran was granted a 100 percent schedular rating have been present throughout the entire appeal period.  

3.  The highest level of the Veteran's right ear hearing loss is productive of Level V.  

4.  The highest level of the Veteran's left ear hearing loss is productive of Level III.  

5.  The Veteran has not been diagnosed with a seizure disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for PTSD for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2014).

3.  The criteria for a seizure disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increase Ratings 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the veteran's present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD 

The Veteran asserts entitlement to an increased evaluation for his PTSD.  The Veteran is currently evaluated as 70 percent disabled, effective as of May 29, 2013.  However, the Veteran was evaluated as 50 percent disabled from May 26, 2009 to May 28, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  After a careful review of the evidence of the record, the Board has determined that an increased evaluation for both periods on appeal is warranted.  

Under this diagnostic code, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-IV (which was in effect during most of the appeal period) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-V contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for an increased evaluation to 100 percent disabling for his service connected PTSD for the entire period on appeal.  

An increased rating is warranted because the competent evidence of record demonstrates that the Veteran's symptoms have worsened and his current disability picture more closely approximates a 100 percent evaluation.  The evidence of record shows that the Veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time and place.  While the Board acknowledges that the Veteran does not have all of the symptoms of a 100 percent evaluation, for instance the Veteran does not display grossly inappropriate behavior; persistent danger of hurting self or others; memory loss for names of close relatives, own occupation, or own name.  However, the Veteran's overall disability is that of a 100 percent rating for the period of May 26, 2009 to the present.  

Facts and Analysis

In May 2006, the Veteran underwent a VA Mental Health examination.  The Veteran immediately reported that he was not doing well.  Within five minutes of entering the examination, he began to tremble.  He had a trance like facial expression and began to repeat that he could hear voices behind him.  He stood up suddenly, knocking over the chair and required gentle restraint from his brother in law who accompanied him to the examination.  The Veteran calmed down within 3 to 4 minutes.  However, within five minutes a similar episode repeated itself.  The examiner reassured the Veteran that he was in a safe place.  The Veteran described spells or attacks that began in November of the previous year.  He stated that he could have 2 or 3 of these "spells" a day.  The Veteran also described chronic sleep impairment; he tosses turns and has to get up several times at night.  The Veteran's cognitive examination had some errors: he missed the date by one; he was unable to name the month; he was off the year by one and off on the day by one; he reported the season as fall; he was unable to give the name of the hospital; he knew he was in Memphis, but thought he was in Mississippi.  When asked to repeat three words, ball, flag, and tree he repeated them in reverse order and in a halting effortful manner.  When asked to spell the word world, he was unable to do so.  When asked to spell the word kitchen, he spelled it "kettum;" he was unable to recall any of the three words three minutes later.  He was unable to name watch but did identify it as a bracelet and stated it was a band for arthritis.  The examiner gave the Veteran a GAF for 40.  

The examiner noted that for several months following his discharge from service he experienced recurrent and intrusive distressing recollections, recurrent distressing dreams, flashbacks, intense psychological and physiological distress and reactivity on exposure to internal and external stimuli, persistent avoidance and persistent symptoms of increased arousal.  These symptoms resolved slowly such that the Veteran was able to function well enough to hold down a job, get married and raise a family.  However, with his significant job related stress in November 2005, it would appear that many of his PTSD symptoms have reactivated.  In particular, distressing dreams, difficulty falling and staying asleep, irritability and outburst of anger, hypervigilance, exaggerated startle response, and flashbacks.  Lastly, the examiner stated that the Veterans' current symptoms of severe anxiety, both related to his reactivated PTSD and what appears to be a Panic Disorder with Agoraphobia, are clearly debilitating and are preventing the Veteran from being gainfully employed.  

In June 2006, the Veteran underwent a psychiatry evaluation.  The Veteran presented with complaints of seizures and flashbacks.  He stated that three to four years prior he began having flashbacks of Vietnamese coming to get him.  He was also experiencing recurring dreams about Vietnamese.  He described the attacks as requiring 2 to 3 people having to hold him up, or he would fall down.  These attacks or "spells" could last several minutes.  The Veteran stated the he could feel when an attack was about to happen, he states, "my mind goes blank and my whole body jerks.  I don't know anything when it is going on, but 5 to 10 minutes later I can remember it all."  He also reported that any loud noises, to include airplanes or a gun make him jump out of his skin.  He also cannot be in crowds and he easily becomes disoriented.  The Veteran stopped driving after he got lost going to his sister's house that is near to his own home.  He also awoke one night and slapped his wife, fearing that she was Vietnamese.  

Further, he reported that he would never hurt anyone intentionally, but he was not sure what he was capable of when he experienced an attack or "spell."  His brother and brother in law had to remove all the Veteran's weapons from his possession.  The Veteran's brother in law stated that the attacks are occurring more frequently, and the Veteran had to leave his job because was becoming dangerous to himself.  The week prior the Veteran cut off a portion of his finger with a saw, he also walked into traffic, and drove a tractor into traffic.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 35 to 40.  

The day after this examination, the examiner called the Veteran's brother in law and he voiced that the Veteran was still having symptoms, that he was seeing Vietnamese and does not know anyone while these attacks are occurring.  He also reported that the Veteran is scared.  

In December 2006, the Veteran underwent Medical Assessment of Ability To Do Work-related Activities (Mental).  The treating psychologist evaluated the Veteran on five different occasions from June 2006 to October 2006.  The psychologist reported that the Veteran had episodes of dissociation in which he could be confused, lose track of time, and be unable to recognize his surroundings or familiar faces.  The Veteran also reported intrusive thoughts and flashbacks of combat that included seeing Viet Cong.  The Veteran was hospitalized for his condition in June 2006.  

It was also reported that the Veteran was diagnosed with Lewy Body Dementia by the VA neuropsychology department in July 2006.  The Veteran is impaired in the areas of executive planning, mental flexibility and multitasking.  The Veteran was determined to be unable to function independently; understanding, remembering, and carrying out complex task; and maintaining attention and concentration.  

In July 2007, the Veteran was determined incompetent for VA purposes.  The Veteran was found to not be able to manage his personal affairs to include disbursement of funds.  The Veteran sister and brother in law were appointed as his custodian on October 18, 2007 and as his Power of Attorney on March 10, 2006.  

A VA treatment note from December 2009 states that the Veteran presented with worsening depression.  He was having crying spells, decreased sleep, and decreased appetite.  The examiner noted that the Veteran's depressed mood was with congruent affect.  He became tearful during the examination.  At this time, he had a GAF of 45.  

A VA treatment note from March 2010 states that the Veteran was experiencing slight improvement with his new prescription.  He stated that he had some good days, but was still depressed many days.  He was still experiencing crying spells, admitted to irritability, and decreased energy.  His sleep was just okay and he continued to have nightmares.  He was experiencing decreased memory.  Overall, it was determined that his mood was still depressed and his affect constricted.  His GAF was 45.  

A VA treatment note from July 2010 states that the Veteran was not feeling well all over.  He described episodes when he just stares.  His brother in law, who accompanied the Veteran to the examination, reported that he looks "glassy-eyed like he's in a trance."  The examiner gave the Veteran a GAF of 50. 

In July 2011, the Veteran underwent a VA examination for his claimed seizure disorder.  Of note, is that at the end of the examination the Veteran became very nervous, with trembling of his upper extremities, tearful, and asking for his brother in law who brought him to the facility for the examination.  The Veteran calmed down when he saw his brother in law, a familiar face, who was able to help him gain his composure.  The incident lasted about 10 minutes; he left the examination in the care of his brother in law, no longer crying.  
In May 2013, the Veteran underwent another VA Mental Health examination.  At this time, he was diagnosed with PTSD and dementia.  He continued to experience recurrent and intrusive distressing recollections about experiences he had in Vietnam.  Hyperarousal symptoms to include insomnia, irritability, anger, impaired concentration, hypervigilance, and exaggerated startle response.  Avoidance symptoms include a preference for being alone.  He has a sense of feeling detached from others.  He has a restricted affect and struggled with a sense of a foreshortened future.  He also struggled with depression, and these symptoms were encompassed by the diagnosis of PTSD.  The Veteran also met the DSM-IV criteria for the diagnosis of dementia.  He had reduced congenitive ability including memory impairment, impaired attention, and impaired problem solving skills.  The Veteran was assigned a GAF for 40, indicating severe impairment and industrial functioning.  The examiner also noted that the Veteran's diagnoses of PTSD and dementia are inextricably interrelated.  It was reported that the Veteran struggles with initial and middle insomnia.  He had nightmares with combat content and he struggled with depression and feeling of guilt.  During the examination, the Veteran described his mood as depressed.  His affect was restricted.  

VA treatment notes dated October 2013 state that the Veteran continued to complain of feeling sad.  He was social socially withdrawn and avoided people and crowds.  However, he began attending church on Sunday again.  He complained of anxiety, interrupted sleep, poor appetite and energy.  He continued to experience nightmares of his Vietnam experiences and daytime intrusive thoughts.  He remained hypervigilant and fearful that someone will break into his home.  At this time, the Veteran was assigned a GAF score of 45.  

VA treatment notes dated April 2014 state that the Veteran presented with a general feeling that he was not doing well.  The Veteran arrived at his appointment with his sister.  The Veteran reported that he was still experiencing frequent nightmares of his experiences in Vietnam.  He began leaving the house less often and stated that he is fearful when he is away from home.  His sister stated that he no longer visits her at her home, which is only two doors down the street.  She also reported that the Veteran continued to have flashbacks.  Additionally, the Veteran reported that he is fearful of dying.  At the examination, the Veteran was oriented to place, person, but not to date and he could not remember his age.  He was hypoverbal, tearful, and depressed.  The examiner assigned a GAF score of 45.  

In December 2014, the Veteran was scheduled for a Board video conference hearing before the undersigned AVLJ.  However, upon the Veteran's arrival at the hearing location he was unable to continue with the hearing due his high level of anxiety, dislike of crowds, and being away from his home.  The Veteran's sister continued the hearing on his behalf.  The Board has received the appropriate waivers from the Veteran in this regard.  At the hearing, the Veteran's sister reported that he had two attacks just driving to the hearing office and had another one once he entered into the building.  The sister then described the Veteran's attacks, the frequency of such attacks and the overall impact they have on the Veteran.  She also described his poor cognitive memory, his intrusive thoughts, hypervigilance, poor communication, and his overall ability to perform daily activities of living.  She noted that she cares for him full time, even though the Veteran lives alone.  

As such, in viewing the record in its entirety, the Board finds that the Veteran's overall disability picture more closely approximates that contemplated by a 100 percent evaluation, overall, for the entire period on appeal.  

The Board acknowledges that he does not meet all the criteria for a 100 percent disability evaluation.  However, his overall disability picture more nearly approximates the criteria associated with a 100 percent rating.  As such, the 100 percent finding can be granted.  

Additional Considerations 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993). 

The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD: gross impairment in thought processes or communication; persistent delusions or hallucinations; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU is an element of all increased ratings for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, because the Veteran has been evaluated as 100 percent disabling, Rice does not apply to this claim.  

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC ).  

Bradley essentially requires that VA consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the disability that is rated 100 percent.  See Bradley, 22 Vet. App. 280, 294 (2008).

Therefore, the Board must consider whether the Veteran's service connected disabilities other than PTSD support entitlement to TDIU. 

The Veteran's only service connected disability other than his PTSD is bilateral hearing loss, evaluated as 10 percent disabling.  The Veteran's rating for bilateral hearing loss results in a rating of 10 percent, which fails to meet the requirement for scheduler consideration of TDIU. 

The Veteran does not contend that his service-connected disability, other than PTSD, would render him unemployable, and there is no medical evidence to support such a finding.  As such, there is no reason for VA to consider entitlement to a TDIU in this case.  

Hearing Loss 

The Veteran's service-connected bilateral hearing loss has been evaluated as 10 percent disabling since May 2009, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2014). 

In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

The Veteran was afforded a VA hearing examination in August 2009.  At this examination the Veteran was diagnosed with moderate to severe sensorineural hearing loss.  Upon examination this decibel thresholds were the following: 



HERTZ



1000
2000
3000
4000
RIGHT
55
65
70
70
LEFT
50
65
70
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  Entering the average pure tone thresholds of 63.75 in the right ear and 65 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is V in the right ear (utilizing table VIa) and III in the left ear (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in evaluation of 10 percent disabling under Diagnostic Code 6100.  Id.

In November 2010, the Veteran underwent another audiological examination.  The examiner did not report puretone thresholds at this examination.  At this examination, the Veteran complained that his hearing was getting worse.  He reported that his left ear was better than his right.  The Veteran's speech recognition score was 92 in the left ear and 84 in the right hear.  The examiner reported that these results were consistent with no greater than a mild loss at 15000Hz.  The Veteran also had normal middle ear functioning and compliance.  

The Veteran underwent another VA audiological examination in May 2013.  At this examination the Veteran was diagnosed is with bilateral sensorineural hearing loss.  Upon examination, the decibel thresholds were the following:





HERTZ



1000
2000
3000
4000
RIGHT
45
60
65
65
LEFT
50
55
60
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Entering the average pure tone thresholds of 58.75 in the right ear and 57.50 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II in the right ear (utilizing table VI) and II in the left ear (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  For the examination results from the May 2013 audiological examination the Board determined that Table VIa could not be used because an exceptional pattern of hearing loss was not present so that Table VIa could be use.  Specifically, the above audiogram does not reflect findings above 55 decibels in all thresholds or a finding of 30 decibels or less at 1000 hertz and 70 decibels or greater at 2000 hertz.  38 C.F.R. § 4.86.  Entering the category designations for each ear into Table VII results in non-compensable evaluation under Diagnostic Code 6100.  Id.  

Now turning to the issue at hand, whether the Veteran is entitled to an increased evaluation for his bilateral hearing loss based on his present level of disability.  The audiology examination from May 2013 reveals drastic improvement in the Veteran's hearing compared with the results from August 2009.  The most recent hearing examination shows that the Veteran's hearing disability should really be at a non-compensable level and not at the current 10 percent disabling level.  

The Board acknowledges the Veteran's statements that his bilateral hearing loss is worse than the evaluations assigned herein and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  As the Veteran has already be assigned a 10 percent disabling evaluation for his hearing loss, the Board will leave the evaluation at 10 percent, even though the current evaluation of the severity of the Veteran's hearing loss should be at a non-compensable leve.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims ("Court") held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 2009 and 2013 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran's reported situation of greatest difficulty was understanding speech, especially in his right ear, having to ask people to repeat themselves and has difficulty hearing people who speak softly. 

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application. 

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty understanding speech and trouble hearing in his right ear.  The rating criteria contemplate speech recognition thresholds and ability to hear spoken words on Maryland CNC testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection 

The Veteran asserts entitlement to service connection for a seizure disorder, to include as secondary to his service connected PTSD.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

In this case, the Veteran has not been diagnosed with a seizure disorder and as such, the first element of service connection has not been met.  After a complete and thorough review of the evidence of record, the Board has determined that service connection for a seizure disorder is not warranted.  

In June 2006, the Veteran underwent a VA neurological examination.  The impression was that his intermittent "blacking out" was of an undetermined etiology.  At the time of this examination, the Veteran had been told by a private doctor that he was seizures and was taking Keppra.  However, no diagnosis of a seizure disorder is of record.  

In July 2011, the Veteran underwent a VA examination to determine what was causing the Veteran to have seizure like attacks.  However, is neurological work up for seizures were negative.  The examiner determined that the Veteran's reports of nervousness and shaking are not caused by a history of seizures.  

Thus, as there is no medical evidence providing a diagnosis of a seizure disability, at any point during appeal period, the Veteran's claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  While the Board does not question the Veteran's testimony and the statements made by his sister and brother in law regarding his attacks or spells, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, due to the lack of diagnosis on record and other evidence in the file that the Veteran's seizure like symptoms are related to his PTSD, the Board finds that service connection for a seizure disability is not warranted.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a seizure disability, and the benefit of the doubt rule does not apply.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2009) and Romanowski, 26 Vet App at 294.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, for the claims of increased rating for PTSD and bilateral hearing loss VA provided the Veteran notice letters in June 2009, October 2009, February 2010, and February 2014 that fully addressed all notice elements.  For the service connection claim of a seizure disability a letter was sent to the Veteran in August 2010.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
The Veteran was provided a VA examination in July 2011 for his service connection claim for a seizure disability that is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran underwent VA examinations for his increase rating claims of PTSD and bilateral hearing loss in August 2009 and May 2013, which were adequate for the purposes of determining the current severity of the Veteran's service connected disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.   

The Veteran's custodian, his sister, testified at a hearing before the Board in December 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran's custodian nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

A 100 percent evaluation for the service-connected disability for the entire period on appeal, May 26, 2009 to the present, is granted subject to the laws and regulations governing the payment of VA benefits.  

Entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss is denied.  

Entitlement to service connection for a seizure disability is denied.  



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


